IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF EXPRESS LIEN, | No. 84604 EI IL fe D)
INC., D/B/A LEVELSET

 

AUG 19 alte

ORDER GRANTING PETITION FOR CEREIIGATIONs "OF SUP HEN
LEGAL SERVICES PLAN oft

  

 

Express Lien, Inc. has filed a verified petition seeking
certification of a group legal services plan under SCR 42.5. This court
referred the petition to the State Bar for review. The State Bar responded,
recommending approval of the plan conditioned on Express Lien, Inc.
revising its proposed provider attorney agreement to comply with SCR
42.5(5)(c). Specifically, the State Bar recommends that Express Lien, Inc.
revise its provider attorney agreement to include the following language
required by SCR 42.5(5)(c)(2), (5), (7), and (8):

No unlicensed person will provide legal services
under this arrangement;

All parties agree that in providing legal services the
lawyer must comply with all the disciplinary rules
contained in the code and all other rules of the
court;

Any publicity given by the organization to its
members will not describe the lawyer beyond giving
his name, address, and telephone number and such
other information as may be required to facilitate
the access of member to the services of the lawyer;
and any publicity disseminated by the organization
to non-members will not identify the lawyer;

The agreement will be terminated in the event of
any substantial violation of the foregoing

provisions.
SuPREME COURT
OF
NEvaDA

= 7
(0) IMTA EB Vr wy 9 3

 

 
Express Lien, Inc., has filed a reply agreeing with the State Bar’s
recommendations and has revised its proposed provider attorney
agreement.

Having considered the petition and supporting documentation,
the State Bar’s recommendation, and Express Lien, Inc.’s reply, we conclude
that Express Lien Inc. has demonstrated that its program satisfies the
requirements of SCR 42.5(5). Accordingly, we grant the petition, subject to
the State Bar’s recommendations and agreed to by Express Lien Inc., as

incorporated into its revised provider attorney agreement.

It is so ORDERED.

 
 

 

 

 

 

 

 

Parraguirre Vv"
/ hie Lack, AVG OD J.
Hardesty Stiglich
(opp. Jd. AD Zuer) J.
Cadish Silver
Protos Wp J. LA- =
Pickering Herndon

cc: Connell Law
State Bar of Nevada/Las Vegas

Supreme Gouar
OF
Nevapa

(0) 147A asim